Citation Nr: 1724781	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for subluxation of the patella, right knee.

2.  Entitlement to an initial rating in excess of 10 percent disabling for subluxation of the patella, left knee.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing in October 2016 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that since her grant of service connection in December 2009, her subluxation of the patella in the both knees has worsened and warrants a rating in excess of 10 percent disabling.  She was last afforded a VA examination in June 2013 to assess her level of disability.  Unfortunately, because of the passage of time and her allegations of worsening, a new VA examination is required in order to determine the Veteran's current level of disability.

In addition, during the October 2016 hearing, the Veteran identified outstanding medical records from the Winter Park Memorial Hospital.  Efforts should be made to obtain these records and associate them with the Veteran's file.



Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA medical records from the Orlando VAMC dated June 2013 to present.

2. The RO should contact the Veteran in order to obtain the necessary releases for medical records at Winter Park Memorial Hospital.  After securing the necessary releases, the RO should request these records.

3. Schedule the Veteran for a VA examination for her knee conditions.

4. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

